Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-16 and 18-20 filed on 08/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 8-11, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US20200162789) hereafter Ma in view of Itakura (US20050244070) hereafter Itakura.

1. Regarding claim 1, Ma discloses an electronic device (figs 1-7 shows a system/ an electronic device and para 0033 disclose an electronic device 700 which may be implemented as the electronic devices 601 and 602 and may be implemented to practice the methods and functions of figs 1-6) comprising: 
a communication interface comprising communication circuitry (fig 7, para 0036 element 730 shows a communication interface circuitry meeting the claim limitations); and 
a processor (fig 7 element 720, para 0034 shows and discloses a processor) configured to: 
control the communication interface (figs 6-7, paras 0030, 0034-0035 discloses the communication interface for communicating) to receive, from an external device which encodes an image and transmits encoded image data of the encoded image, (figs 1,5, 6, paras 0023, 0024, 0028, 0030, 0032, 0036 disclose and shows the user client 602 receiving the encoded video/image (502), fig 6 shows the user client receiving a low resolution compressed (encoded video/image)) from an external device (i.e sent or transmitted  by content server 601) meeting the claim limitations) 
decode the encoded image data based on the bit rate information (figs 1, 5, paras 0023, 0028 shows and discloses the decoder 503 decoding the compressed/encoded video/image data resulting in the low resolution (LR) video/image compressed at various bit rates decompressed/decoded image based on the bit rate information meeting the above claim limitations, fig 1, paras 0023-0024 also discloses decoding (106) based on the bitrate adaptation (i.e codec operation) meeting the claim limitations); and 
obtain an output image by upscaling the decoded image data based on the resolution information and a trained artificial intelligence (Al) model (fig 1, 2 paras 0007, 0023, 0025-0028, 0032 discloses low resolution video frames/image (decoded image) are then upscaled to high resolution image (output image) before being rendered (ie. output display 760) display via learned resolution scaling 108. A deep learning based resolution scaling is employed in 108 to process the decoded LR video/image and to restore the high resolution representation without impairing the visual quality (i.e scaling based on the resolution and the trained artificial model (fig 2)) meeting the claim limitations). Ma disclose and shows encoding and decoding the video frames/image and also discloses the quality of the image (i.e the bit rate and resolution) (fig 5 shows the low resolution (LR) video/image compressed at various bit rates in a binary string domain meeting the limitations of quality information on the encoded video/image (502) and the quality information comprising bit rate information and resolution information, figs 5-6 and paras 0030 shows and discloses the learned resolution scaling models and the compressed/encoded video/image are cached in the content server (601/external device). Upon receiving a request for a video/image content from a user client 602, the content server (i.e the external device) pushes/transmits all models trained for different bitrates and scaling factors of the low resolution video/image (i.e quality information comprising bitrate and resolution information) to the user client 602 before delivering the compressed video (i.e the encoded video/image to the user client (602)). These model parameters can be encapsulated as the metadata and cached with the compressed video data (i.e obviously the encoded image data with the data packets) meeting the above claim limitations. Ma however do not recite in exact claim language a data packet generated by the external device and comprising the encoded image data, and quality information on the encoded image, the quality information being based on a quality of the image predicted by the external device based on a state of a network through which the data packet is transmitted, the quality information comprising bit rate information and resolution information. 
Itakura discloses a data packet generated by the external device and comprising the encoded image data, and quality information on the encoded image, the quality information comprising bit rate information and resolution information (figs 1-9, 15 and paras 106-107, 171-179, 212-217 and 261-274 shows and discloses the external device (i.e the apparatus 12 generating the data packet by packet generation unit 44 and comprising the encoded image data with the encoded image, quality information including the bit rate information and the resolution information meeting the above claim limitations) and the quality information being based on a quality of the image predicted by the external device based on a state of a network through which the data packet is transmitted (figs 2-5, paras 0099-0108, 0129-0130, 0279-0281 disclose the apparatus 12 (i.e the terminal) predicting the quality of image (i.e the quality of the image will deteriorate) due to the congestion in the network (i.e a state of the network through which the data packets are transmitted) meeting the above claim limitations). Before the effective filing date of the invention was made, Ma and Itakura are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be the distribution of the moving picture/image(s) with an optimum quality to the receiver terminals in real-time at paras 0280-0281. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Itakura in the device/system of Ma to obtain the invention as specified in claim 1.









2. Regarding claim 3, Ma and Itakura discloses the device of claim 1. Ma shows and discloses in wherein the encoded image comprises an image encoded after being downscaled in the external device based on the quality information (fig 5 shows operation 502 (i.e encoding by the device 601 in fig 6 which discloses low resolution compressed video/image being sent to the 602) after the downscaling operation (501) on the image, paras 0023, 0028 explains the above limitations).  

3. Regarding claim 8, Ma and Itakura disclose the device of claim 1. Itakura discloses further, wherein one of resolution (figs 7 and 9 shows the different frames (i.e the encoded image data) with different resolutions i.e 1/8, ¼, ½ and 1 (or full) meeting the above claim limitations). 

 4. Regarding claim 9, Ma and Itakura discloses the device of claim 1. Itakura discloses wherein the encoded image data is processed based on the predicted quality information of the image, and wherein the predicted quality information of the image is determined based on resolution information and bitrate information corresponding to one of a plurality of quality indicators corresponding to different combinations of resolution information and bitrate information related to the image (figs 2-5, 7-9, 15 and paras 0099-0108, 0129-0130, 171-179, 212-217,  261-274 and 0279-0281, discloses the predicted quality information determined based on the resolution and bit rate and corresponding to the plurality of quality indicators corresponding to the different combinations of the the resolution information and bitrate information related to the image meeting the above claim limitations). Ma and Itakura together would therefore meet the limitations of claim 9. 

5. Regarding claim 10, Ma and Itakura disclose the device of claim 9. Itakura discloses, wherein the predicted quality information of the image is determined based on state information of a network to which the communication interface is connected (figs 2-5, paras 0099-0108, 0129-0130, 0279-0281 disclose the apparatus 12 (i.e the terminal) predicting the quality of image (i.e the quality of the image will deteriorate) due to the congestion in the network (i.e a state information of the network through which the data packets are transmitted) meeting the above claim limitations) and resolution information and bitrate information corresponding to the one of the plurality of quality indicators (figs 2-5, 7-9, 15 and paras 0099-0108, 0129-0130, 171-179, 212-217,  261-274 and 0279-0281, discloses the predicted quality information determined based on the resolution and bit rate and corresponding to the plurality of quality indicators corresponding to the different combinations of the the resolution information and bitrate information related to the image meeting the above claim limitations). Ma and Itakura together would therefore meet the limitations of claim 10.

6. Claim 11 is a corresponding method claim of claim 1. See the explanation of claim 1. 

7. Claim 13 is a corresponding method claim of claim 3. See the corresponding explanation of claim 3.

8. Claim 18 is a corresponding method claim of claim 8. See the explanation of claim 8.

9. Claim 19 is a corresponding method claim of claim 9. See the explanation of claim 9.

10. Claim 20 is a corresponding method claim of claim 10. See the explanation of claim 10.

Claims 2, 4-6, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Itakura and in further view of Owen (US9106887) hereafter Owen.

11. Regarding claim 2, Ma and Itakura disclose the device of claim 1. Ma discloses the quality information (fig 5 shows the low resolution (LR) video/image compressed at various bit rates in a binary string domain meeting the limitations of quality information on the encoded video/image (502) and the quality information comprising bit rate information and resolution information) and communication network in para 0036. Itakura also shows and disclose communication interface (element 45 fig 3) and the processor as seen in (fig 3 main control unit 41) and the external device predicts the quality information (figs 2-5, paras 0099-0108, 0129-0130, 0279-0281 disclose the apparatus 12 (i.e the terminal) predicting the quality of image (i.e the quality of the image will deteriorate) due to the congestion in the network (i.e a state of the network through which the data packets are transmitted) meeting the above claim limitations) using the network 13a as seen above in claim 1. Ma and Itakura are however silent and do not recite in exact claim language wherein the processor is further configured to transmit, through the communication interface, state information of the state of the network such that the external device predicts quality of the image based on the state information.  
	Owen discloses wherein the processor is further configured to transmit, through the communication interface, state information of a network such that the external device predicts quality of the image based on the state information (figs 1-2, 6 and Col 1 lines 26-58, col 9 lines 4-through col 10 lines 5, col 12 lines 59 through col 14 lines 9 shows and discloses detecting the available bandwidth of the network (i.e the processor is configured to transmit the sate information of the network or detecting available bandwidth) in adjusting the encoding parameters (i.e the bitrate and resolution relation or quality or the image) obviously meeting the above claim limitations). Before the effective filing date of the invention was made Owen, Ma and Itakura are combinable because they are from the same filed of endeavor and are analogous art of image processing image. The suggestion/motivation would be an efficient and power saving (i.e conserve battery) encoding system/method at col 9 lines 59 through col 10 lines 3. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Owen in the method/system of Ma and Itakura to obtain the invention as specified in claim 2.

12. Regarding claim 4, Ma, Itakura and Owen discloses the device of claim 2. Ma discloses and shows wherein the processor is configured to: decode the encoded image data based on the bitrate information and another AI model (figs 1, 5, 7 paras 0023, 0028 shows and discloses the decoder 503 decoding the compressed/encoded video/image resulting in the low resolution (LR) video/image compressed at various bit rates decompressed/decoded image based on the bit rate information and obtain an output image by upscaling the decoded image based on the resolution information and a trained artificial intelligence (Al) model (fig 1, 2 paras 0023, 0025, 0032 discloses low resolution video frames/image are then upscaled to high resolution before being rendered (output) display via learned resolution scaling 108. A deep learning based resolution scaling is employed in 108 to process the decoded LR video/image and to restore the high resolution representation without impairing the visual quality (i.e scaling based on the resolution and the trained artificial model (fig 2)) meeting the claim limitations and para 0014 discloses a different pretrained learned resolution scaling model (i.e the another AI) is used when the video scene and content changes obviously meeting the above claim limitations of another AI). Ma, Itakura and Owen together therefore would meet the limitations of claim 4.

13. Regarding claim 5, Ma, Itakura and Owen disclose the device of claim 4. Ma disclose further wherein, the other Al model includes at least one neural network layer, and wherein a parameter of the at least one neural network layer is trained based on a parameter of one or more layers included in the Al model (Fig 2 shows the AI model with layers and parameters of the one or more layers and para 0014 discloses a different pretrained learned resolution scaling model (i.e the another AI obviously with the parameters and layers used in the training as seen in fig 2) is used when the video scene and content changes obviously meeting the above claim limitations of another AI and para 0014 further discloses in a further embodiment when the client has limited resources, instead of transmitting a new model (i.e the other AI model), the difference (i.e wherein a parameter of the at least one neural network layer is trained based on a parameter of one or more layers included in the Al model) between the new model and the last used model (i.e the trained AI model) is computed and then transmitted to the client meeting the claim limitations as claimed in claim 5.

14. Regarding claim 6, Ma, Itakura and Owen disclose the device of claim 2. Itakura discloses further wherein at least one of resolution information (figs 7 and 9 shows the different frames (i.e the received image) with different resolutions i.e 1/8, ¼, ½ and 1 (or full) obviously meeting the claim limitations, examiner notes that the specifics of the first frame and the second frame are not required by the current claim).  

15. Claim 12 is a corresponding method claim of claim 2. See the corresponding explanation of claim 2.

 16. Claim 14 is a corresponding method claim of claim 4. See the corresponding explanation of claim 4.

17. Claim 15 is a corresponding method claim of claim 5. See the corresponding explanation of claim 5.

18. Claim 16 is a corresponding method claim of claim 6. See the explanation of claim 6.
Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669